Citation Nr: 1604122	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-27 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1987.

These matters are on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Columbia, South Carolina.

In July 2012 and July 2014, this case was remanded for further development and is now ready for disposition.

In November 2014, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence does not show that it is at least as likely as not that that the Veteran's service-connected disabilities precluded her from securing and following substantially gainful employment


CONCLUSION OF LAW

Criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is unemployable due her service-connected disabilities, to specifically include her bilateral knee disability.  See, September 2006 VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  She indicated that she became too disabled to work in 1995, but also indicated that she was last employed in a customer service position in 2000 and worked 20 hours per week.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  38 C.F.R. § 4.16(a) (2015).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if, as in the instant case, the veteran has two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. §§ §§ 3.340, 3.341, 4.16(a) (2015).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(c).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2015).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected for right and left knee disabilities, each rated 30% disabling, effective July 1, 1999; pulmonary sarcoidosis, rated 30% disabling, effective June 8, 2004; sinusitis, rated noncompensable, effective February 1, 1990; and adjustment disorder, rated noncompensable, effective April 5, 2007.  

The combined disability rating was 70 percent, effective from August 2010.

Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to 38 C.F.R. § 4.16(a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

Turning to the merits of the claim, records from the Social Security Administration (SSA) include March 1991, December 1992, November 1995, and February 2008 disability determinations which found that the Veteran was disabled due to her bilateral knee and back disabilities.  

Notably, a November 1992 disability determination evaluation reflects diagnoses of mild arthritis of the back and chondromalacia and post-operative arthritis in the left knee, mild chondromalacia, right knee and the opinion that she was able to do sedentary work and some intermittent walking, carrying, and standing.

These records show that the Veteran primarily stopped working due to her bilateral knee disability.  However, the Board is not bound by the findings of disability or unemployability made by other agencies, including SSA, because the agencies have different disability determination requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, the SSA also awarded disability benefits due to her non-service connected back disability, providing probative evidence against the claim.

A November 2000 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, indicates that in February 2000 she was hired as a telemarketer and worked part-time.

In a December 2000 private treatment record, the Veteran's treating physician recommended that she remain out of work from June 2000 to January 2001 due to bilateral total knee replacements.

A March 2000 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, indicates that she worked from February to April 1995 as a connector assembler working 8 hours per day from 24 to 40 hours per week.

On May 2001 VA joints examination, the examiner noted that the Veteran was unable to work consistently, but had a sedentary part-time job which allowed her to elevate her leg and apply physiotherapy.  The examiner opined that she was not considered employable for any reasonable job that she could obtain, even a sedentary position, at that time.  However, at that time she was employed part-time for an employer who allowed her to elevate her leg, use heat or ice packs, and change positions as needed to accommodate her disabilities.  The examiner acknowledged her claim of discomfort sitting down for more than 20 to 30 minutes.  However, he stated that she was able to drive a car to or from an occupation, albeit with pain, and engage in all self-care activities.

In an April 2001 statement, the Veteran stated that she was unable to work full-time and that part-time employment income was insufficient.

In a December 2001 statement, she indicated that she no longer worked part-time due to the severity of her bilateral knee disability which kept her out of work too long.

In a November 2002 statement, the Veteran complained that she could not get a job.  She could not stand for a long period of time, climb steps, or bend her knees.  She stated that she had not worked since 1995 due to her bilateral knee disability and had not held a full-time job since that time.  She indicated that she worked part-time from 1997 to December 2001, but was not there most of the time due to her bilateral knee disability.  She stated that she was laid off due to her bilateral knee disability from missing too many days at work.

In a May 2004 Decision Review Officer hearing regarding the proposed reduction from 60 to 30% for a right knee disability, she testified that she had difficulty driving due to her bilateral knee disability and stated that she was unable to work.  She worked in customer service for 4 years part-time.  However, the employer went out of business and she could not draw unemployment, because she was out of work more than she was on the job due to her knee disability.

On February 2005 VA respiratory diseases examination, the examiner diagnosed allergic rhinitis and sarcoid which he opined should not cause functional impairment with either physical or sedentary employment.

On February 2005 VA joints examination, the examiner diagnosed status post bilateral total knee arthroplasties with residuals.  In an August 2005 addendum opinion, the examiner opined that the Veteran's bilateral knee disability prevented her from physical work requiring standing and walking, but should not impact sedentary employment. 

In a June 2007 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran indicated that she was employed from 1996 to 2002 when the employed went out of business and stated that she was unable to find another job that would accommodate her disabilities.

VA treatment records include a March 2012 report which indicates that she missed about one-half of the prior month of work due to back and hip pain.  In July 2012, she missed several days of work due to severe migraines.

In November 2012, the Veteran underwent a VA general medical examination, which included sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx; respiratory conditions; knee and lower leg conditions; and mental disorders examinations.

After a thorough review of the claims file and examination of the Veteran, the examiner diagnosed a bilateral knee disability, sinusitis (asymptomatic) and sarcoidosis.  With regard to her occupational and educational history, the Veteran stated that she was last employed in PT in customer service from 1995 until 2002.  The company went out of business and she lost her job in 2002.  Prior to that job, she was employed full-time until 1995 as a lab technician.  She had completed 12th grade and took some college courses during and after service.  Post-service, she worked in data-entry and in customer service and reported that she was currently a minister.  

With regard to her bilateral knee disability, the examiner opined that she is impaired from all physical employment (heavy or light) due to her knees.  For instance, she could not stand for long periods of time due to swelling and pain in her knees.  However, she was able to perform sedentary employment.  The examiner noted that she did not appear uncomfortable while sitting during the examination and was able to drive.  The examiner stated that she was capable of performing sedentary job that allowed her to take short breaks for stretching and repositioning her legs and knees.  She was last employed part-time per her report in a sedentary employment position until 2002 when the business closed and she lost her job.  The examiner stated that she did not lose her job due to any service-connected disabilities.

The examiner noted that she was the primary caretaker for two adopted toddlers and a granddaughter who kept her busy when they were home.  The examiner noted that she did some foster care emergency placement at times.

With regard to sarcoidosis, the examiner opined that her respiratory disability did not impact her ability to work.  Her pulmonary sarcoidosis had not progressed in many years and her lung disability was mild which did not impair her from any type of employment at this time.  

With regard to sinusitis, she had not had a recurrent requiring antibiotic treatment in a few years and was not impaired from any type of employment.  

VA treatment records include a December 2013 report which reflects that the Veteran exercised at a gym with a personal trainer three times a week lifting weights and doing circuit training.   This report also indicates that she was the president of the PTA Board.

The Board finds that the great weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose.  In this case, the February 2012 VA examiner opined that the Veteran's service-connected pulmonary sarcoidosis and sinusitis caused no functional impairment on sedentary or physical activities of daily living.  With regard to her bilateral knee disability, the examiner opined that she was capable of performing sedentary job that allowed her to take short breaks for stretching and repositioning her legs and knees.

The Board acknowledges that the May 2001 VA examiner opined that the Veteran was not employable for any reasonable job that she could obtain, even a sedentary position, at that time.  However, at that time she was employed part-time for an employer, which lessens the probative value of the opinion.  Further, it appears this opinion took into consideration disabilities not related to service.   

In addition, while the Veteran has claimed she has been unable to find a job that would accommodate her bilateral knee disability, she has never submitted any letter of rejection from an employer or other supporting evidence in support of this contention. Moreover, as noted above, it appears that she was working in March and July 2012 and missed several days of work due to non-service connected back, hip, and migraine disabilities, which only suggest that the Veteran cannot work as the result of these nonservice-connected problems.  

The Veteran's statements to the VA medical personnel regarding the fact that she was employed and at times missed work due to non-service connected disabilities, are found to provide highly probative evidence against her claim.

Moreover, not only do the VA examiners agree that she is able to perform sedentary employment, the Veteran herself stated that she exercised 3 days a week at a gym lifting weights and did circuit training.  This statement suggests that she is, at the very least, capable of sedentary employment and provides some factual evidence against her claim.

In any event, even if it is true that the Veteran cannot work at this time, the evidence clearly suggests that it is a result of her nonservice connected problems.  Her own statements at some points provide evidence to support this fact. 

Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that her service-connected disabilities render her unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify to the extent to which her service-connected disabilities render her unemployable according to the pertinent VA regulations, particularly in light of her nonservice connected problems. 

Therefore, as the evidence also does not establish that the Veteran is unemployable due to her service connected disabilities, the appeal is denied.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the medical evidence in this case provides particularly negative evidence against this finding.  

In this regard, it is important for the Veteran to understand that a 70% disability evaluation represents a significant problem (very generally, a 70% reduction in the Veteran's ability to work).  If the Board did not consider the Veteran's statements, including her main contention that her bilateral knee disability caused difficulty with bending, climbing stairs, walking, and standing, there would be a very limited medical basis for the current finding of 70% (including the 30% disability ratings for her bilateral knee disability and noncompensable disability ratings for pulmonary sarcoidosis, sinusitis, and adjustment disorder), let alone a higher rating, as the objective medical evidence, rather than supporting her claim, has, as a whole, consistently provided evidence against her contentions.  The problems the Veteran has indicated are the problems a Veteran with a 70% disability evaluation would have in getting and maintaining a job, with additional issues caused by several nonservice connected problems that are serious.  At points, the Veteran's own statements and VA examiners' opinions suggest that she can work, in a sedentary capacity or that she can not work as the result of nonservice connected problems.  We can no use the problems as a basis to find that the Veteran cannot work. 

While the Board has carefully reviewed the Veteran's statements over time, the problems that the Veteran has indicated he has (overall) are consistent with this combined 70% rating, but not consistent with a finding that the Veteran cannot work due to her service connected disabilities, either individually or as a whole.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir., 2004).  The RO sent the Veteran a letter in September 2006, which informed her of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to TDIU.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, SSA records, and the Veteran's written assertions. 

Pursuant to the Board's July 2012 remand, the Veteran was afforded relevant VA examinations in November 2012.  The Board finds that the examination report and opinion shows the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the Veteran's TDIU claim, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the November 2012 VA examinations. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


ORDER

TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


